Citation Nr: 1757852	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to an earlier effective date for coronary artery disease (previously claimed as coronary artery disease with aortic and mitral valve replacement and heart condition, secondary to agent orange exposure) associated with herbicide exposure, for the purpose of entitlement to retroactive benefits.

2.	Entitlement to an initial rating in excess of 30 percent, from December 17, 1993 to August 15, 2010, for service-connected coronary artery disease (previously claimed as coronary artery disease with aortic and mitral valve replacement and heart condition, secondary to agent orange exposure) associated with herbicide exposure, for the purpose of entitlement to retroactive benefits.

3.	Entitlement to an increased rating of 60 percent, from August 16, 2010 to September 19, 2010, for service-connected coronary artery disease (previously claimed as coronary artery disease with aortic and mitral valve replacement and heart condition secondary to agent orange exposure) associated with herbicide exposure, for the purpose of entitlement to retroactive benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION
The Veteran served in the U.S. Army from March 1953 to March 1956 and in the U.S. Air Force from September 1956 to September 1973.  The Veteran is deceased; however, his wife has been substituted in his place with regard to this claim.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, service connection for coronary artery disease associated with herbicide exposure was granted, for the purpose of retroactive benefits, with a 30 percent evaluation, effective December 17, 1993 and a 60 percent evaluation was assigned from August 16, 2010 to September 19, 2010.  Entitlement to this benefit was effective until September 19 2010, the date in which the Veteran passed away.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1. No communications received prior to December 17, 1993 may be interpreted as a claim for service connection for coronary artery disease.

2. From December 17, 1993 to August 15, 2010, the evidence demonstrates that the Veteran's arteriosclerotic heart disease precluded more than sedentary employment.

3. From August 15, 2010 to September 19, 2010, the evidence demonstrates that the Veteran's arteriosclerotic heart disease precluded more than sedentary employment.


CONCLUSION OF LAW

1. The criteria for an effective date prior to December 17, 1993, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (1997 & 2017).

2. From December 17, 1993 to August 16, 2010, the criteria for a rating of 100 percent for service-connected coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (1997 & 2017).

3. From August 16, 2010 to September 19, 2010, the criteria for a rating of 100 percent for service-connected coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (1997 & 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The evidence indicates the Veteran had multiple medical conditions related to his heart.  However, residuals cannot be delineated between the multiple conditions.  Accordingly, the assessment will be based upon the totality of the evidence of record.

Earlier effective date for Coronary Artery Disease

Generally, the VA guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (b) (2) (i).

The Veteran was granted service connection for coronary artery disease effective December 17, 1993.  The appellant contends that an earlier effective date is warranted for the grant of service connection.

Unless otherwise specifically provided in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

Alternatively, a communication or action indicating an intent to apply for benefits, from a veteran or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  However, the record must contain sufficient information about the nature of the disability to be able to identify the disability for which benefits are sought.  Id.; Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009); see Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown).

The evidence of record does not indicate that the Veteran filed a formal or informal claim for coronary artery disease or any other ischemic heart disease prior to December 17, 1993.  Because the Veteran did not file a formal or informal application for service connection prior to December 17, 1993, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection.  As such, this appeal must be denied as the Veteran is in receipt of the earliest possible effective date allowed by law.

Coronary Artery Disease 

The appellant asserts that the Veteran is entitled to an initial rating in excess of 30 percent from December 17, 1993 to August 15, 2010 and a rating in excess of 60 percent from August 16, 2010 to September 19, 2010, for the Veteran's service-connected coronary artery disease.  The Veteran's cardiovascular condition has been granted under the Rating Schedule (38 CFR Part 4) criteria that was in effect prior to January 12, 1998.  On January 12, 1998, the Rating Schedule was updated to provide a new evaluation criteria for the cardiovascular system.  By law, a readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment, unless medical evidence establishes that the disability to be evaluated, has actually improved.  Diseases of the heart are covered under Diagnostic Codes 7000 to 7123.  The prior rating criteria for a heart condition, under Diagnostic Code 7005, provided a 30 percent evaluation, the minimum rating, following typical coronary occlusion or thrombosis, or with history of substantiated angina attack where ordinary manual labor is feasible.  38 CFR § 4.104, Diagnostic Code 7005 (1997).

A 60 percent rating is prescribed following a history of acute coronary occlusion or thrombosis, or with history of substantiated repeated angina attacks, where more than light manual labor is not feasible.  Id.

A 100 percent rating is prescribed after 6 months, with chronic residual findings of congestive heart failure or angina or moderate exertion or where more than sedentary employment is precluded.  Id.

Diagnostic Code 7005 allows provides a second criteria for a 100 rating.  A 100 percent evaluation is also prescribed for atherosclerotic heart disease, during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  Id. 

Under the current diagnostic code, an evaluation of 30 percent is assigned with arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 CFR § 4.104, Diagnostic Code 7005 (2017).

A 60 percent evaluation is assigned with Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent.  Id.

The maximum rating, 100 percent, is assigned with arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction  with an ejection fraction of less than 30 percent.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.

Based on the evidence, the Board finds that an initial disability rating of 100 percent for the Veteran's service-connected coronary artery disease is warranted.  The April 2010 VA examiner noted that the Veteran was not employed.  He indicated that the Veteran was retired as of 1991.  The cause of retirement was listed as, due to medical problems; specifically, his heart condition.  Additionally, the September 2014 statement from the Veteran's wife, confirms that the Veteran's heart condition made it impossible for him to work.  She reported that he did not have the concentration, stamina or endurance for employment and was easily fatigued.  The March 1992 correspondence from the Social Security Administration (SSA) determined the Veteran was disabled as of August 15, 1990; however, the determination did not specify which physical disabilities rendered the Veteran disabled. 

The Veteran's August 1990 private treatment records reflect a diagnosis of coronary artery disease, and three vessel coronary atherosclerosis.  Private treatment from February 2010, reflect the Veteran had a coronary artery bypass graft in February 1991.  Private treatment records also reflect the Veteran had double bypass surgery in October 1991.  The March 2010 VA examination showed the Veteran had a heart size larger than normal.  Private treatment records from August 2010, reflects an interval increase in the Veteran's heart size, along with a history of an aortic valve and mitral valve replacement secondary to Staph endocarditis around 1990.  The July 2009 myocardial perfusion study, impression was normal myocardial perfusion, with no evidence of pharmalogically induced myocardial ischemia.  At the June 2009 adenosine myoview study, the examiner noted aortic valve replacement, a history of a pacemaker and the Veteran complaining of shortness of breath.  The July 2009 treatment records reflect, left ventricular ejection fraction of greater than 60 percent, septal hypokinesis consistent with the post-operative state, concentric left ventricular hypertrophy, left atrial enlargement, mild mitral and moderate tricuspid regurgitation, mildly elevated pulmonary artery pressure of 
43 mmHg and a normally functioning prosthetic aortic and mitral valves.  The August 2010 private treatment records reflect the Veteran's had an ejection refraction of 40 percent was shown with left ventricular hypertrophy.  The treatment records reflect a worsening of the Veteran's condition.

Based on the foregoing, the appellant is entitled to a 100 percent rating for the entire appeal period.  

The Veteran's service-connected coronary artery disease precluded him from sedentary employment, as required under Diagnostic Code 7005.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).  As noted above, the Veteran retired in 1991 due to his heart condition and the medical evidence indicates that the Veteran's condition worsened during the appeal period.  Accordingly, the medical evidence demonstrates that a 100 percent rating is appropriate for the Veteran's coronary artery disease.  Id. 

The Board notes that whether the Veteran is entitled to a higher rating under the revised Diagnostic Code 7005  need not be discussed as the prior code allows for a 100 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997 and 2015).

Entitlement to this benefit is effective until September 19, 2010, the date in which the Veteran passed away.


ORDER

An earlier effective date for coronary artery disease (previously claimed as coronary artery disease with aortic and mitral valve replacement and heart condition secondary to agent orange exposure) associated with herbicide exposure, for the purpose of entitlement to retroactive benefits is denied.

A rating of 100 percent, from December 17, 1993 to August 15, 2010, for service-connected coronary artery disease with aortic and mitral valve replacement and heart condition secondary to agent orange exposure) associated with herbicide exposure, for the purpose of entitlement to retroactive benefits is granted

A rating of 100 percent from August 16, 2010 to September 19, 2010 for coronary artery disease (previously claimed as coronary artery disease with aortic and mitral valve replacement and heart condition secondary to agent orange exposure) associated with herbicide exposure, for the purpose of entitlement to retroactive benefits is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


